DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Any rejection or objection not reiterated in this Action is withdrawn.

Election/Restrictions
Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 20, 2021.

Drawings
The brief description of at least figure 2 indicates these drawings contain color. Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color.  Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.



Response to Remarks
Applicants have submitted a petition for acceptance of color drawings, but this petition has been dismissed. Please refer to the petition decision mailed 11/19/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the mismatches in said binding domain" in line 2.  There is insufficient antecedent basis for this limitation in the claim; claim 1 as amended does not have mismatches in the binding domain.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 6, 9, 12-14, 18, 19, 23, 24, 29, 35-37, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (of record).
Bauer et al. disclose RNA trans-splicing molecules (RTM) comprising a binding region complementary to a pre mRNA of a tumor associated gene, and a coding domain which encodes for a suicide gene. Specific embodiments of the present invention relate to RTMs which mediate trans-splicing of a suicide gene, such as thymidine kinase from herpes simplex virus (HSV-tk), with the pre mRNA of the squamous cell carcinoma associated gene solute carrier organic anion transporter family member 1B3 
To mimic the endogenous RDEB-SCC situation in the experimental HEK293 cells, Bauer et al. designed a minigene (MG) vector carrying exon 3 of the tumor marker gene SLCO1B3 as well as the first 1,200 bases of intron 3. Examples 3-5 demonstrate that these MG vectors produce a fusion protein resulting from the trans-splicing reaction between the SLCO1B3-MG and the TK-RTM. The fusion protein possesses its functionality as suicide gene and induces a clear decrease of cell viability after MG addition in a dose dependent manner.
At page 5 Bauer et al. teach the target binding domain of the RTM may contain multiple binding domains complementary to the target pre-mRNA. Bauer et al. further teach at pages 9-10 that the RTM may further comprise additional sequences such as a safety sequence which prevents non-specific trans-splicing. The binding of the "safety sequence" may be disrupted by the binding of the target binding region of the RTM to the target pre-mRNA, thus exposing and activating the RTM splicing elements (making them available to trans-splice into the target pre-mRNA). In another aspect the exon to be trans-spliced comprises a stem- forming structure (i.e., a highly structured RNA that is outside the binding domain and pairs with itself) in order to provide an RNAi-like effect. Furthermore preferred is that the RTM comprises a 3’ UTR improving trans-splicing efficiency, expression or RNA stability. Additional features can be added to the RTM molecule, such as polyadenylation signals to modify RNA expression/stability.

	Bauer et al. do not exemplify the use of their trans-splicing RNAs in vivo, but it would have been obvious to one of ordinary skill in the art to do so because the working examples demonstrate the successful use of the RTMs and Bauer et al. specifically teach their invention is intended to be used in a method of cancer treatment. 

Response to Arguments
Applicants argue claim 1 has been amended to require a plurality of binding domains specific for the parts of genes that associate with or are biomarkers for a disease to be treated and this subject matter is not present in Bauer.
This is not persuasive because Bauer specifically teaches there may be multiple binding domains at page 5.
Applicants further argue Bauer fails to teach or suggest amended claim 1 because Bauer does not teach binding domains complementary to multiple targets/genes, but rather only to one target/gene.
This argument is not persuasive because claim 1 is not interpreted as limited to binding domains targeted to multiple genes. This interpretation is based on applicant adding dependent claims 40 and 41. Claim 40 recites the plurality of binding domains 
Based on these two dependent claims, the use of plurals “parts of genes” in claim 1 is interpreted to encompass at least the two embodiments specifically recited in claims 40 and 41; a plurality of binding domains to different parts of the same target gene and a plurality of binding domains to different target genes.
Applicants’ additional arguments regarding secondary structures within the binding domain of the molecules used in Bauer are irrelevant to claim 1 and its dependent claims, which no longer require unstructured nucleotides, but are persuasive with regard to claims 39 and 43.

Allowable Subject Matter
Claims 38, 39, 41 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Tracy Vivlemore
Primary Examiner
Art Unit 1635



/Tracy Vivlemore/Primary Examiner, Art Unit 1635